      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 1 of 35



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC,                 *    CASE NO.: 2:18-cv-14065
                                           *
                   Plaintiff,              *    JUDGE GUIDRY
                                           *
V.                                         *    MAGISTRATE NORTH
                                           *
UNITED STATES DEPARTMENT OF THE            *    SECTION: T(5)
INTERIOR, RYAN ZINKE, IN HIS OFFICIAL *
CAPACITY AS SECRETARY OF THE               *
UNITED STATES DEPARTMENT OF THE            *
INTERIOR, AND THE BUREAU OF                *
OCEAN ENERGY MANAGEMENT,                   *
                                           *
                   Defendants              *
                                           *
******************************************************************************
                              JOINT PRETRIAL ORDER1

1.       The date of the Pretrial Conference is December 19, 2019 at 2:45 p.m.

2.       Appearance of Counsel:

         A. Plaintiff:

                Carl D. Rosenblum, T.A. (La. Bar No. 2083)
                Edward D. Wegmann (La. Bar No. 13315)
                Alida C. Hainkel (La. Bar No. 24114)
                Lauren C. Mastio (La. Bar. No. 33077)
                Allison B. Kingsmill (La. Bar. No. 36532)
                JONES WALKER LLP
                201 St. Charles Avenue, 49th Floor
                New Orleans, Louisiana 70170-5100
                Telephone: (504) 582-8296
                Facsimile: (504) 589-8296
                Attorneys for Taylor Energy Company LLC




         1
         This filing on behalf of Taylor Energy is with reservation of all procedural and substantive
rights and is expressly subject to Taylor Energy’s pending Motion to Transfer Case in the Interest
of Justice (Rec. Doc. 30). This filing on behalf of Federal Defendants is with objection as
expressed herein and in their Motions to Transfer and for a Conference (Rec. Docs. 52 & 65).



{N3935305.2}                                     1
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 2 of 35



         B. Defendants:

                   Thomas W. Ports, Jr. (Va. Bar No. 84321)
                   150 M Street, NE
                   Washington, D.C. 20002
                   Telephone: (202) 305-0492
                   Facsimile: (202) 305-0506
                   Attorney for United States Department of The Interior, David Bernhardt, In His
                   Official Capacity as Secretary of The United States Department of The Interior,
                   and The Bureau of Ocean Energy Management

         The identity of the parties to this proceeding is correct with one exception. Since filing of

this proceeding on December 20, 2018, the Honorable David Bernhardt has been confirmed as the

Secretary of the United States Department of the Interior. He should be substituted in place of

defendant Ryan Zinke.2

3.       Description of the Parties

         A. Taylor Energy Company LLC

         Taylor Energy Company LLC (“Taylor Energy”) is a Louisiana limited liability company

with its principal place of business in New Orleans, Louisiana. Its sole member is Phyllis M.

Taylor, a Louisiana resident domiciled in Orleans Parish, Louisiana, Taylor Energy is a party to

the three contracts at issue in this proceeding: (1) a March 19, 2008 Trust Agreement (“Trust

Agreement”); (2) a March 19, 2008 Agreement To Provide Additional Bond (“Bond Agreement”);

and (3) a November 20, 2008 Agreement Between Taylor Energy and an agency of the Federal

Government to Implement Article IV – Disbursements of the Trust Agreement (“Disbursement

Agreement”) (collectively referred to as the “Agreements”). It is Taylor Energy’s position that the

Agreements provide the basis for its breach of contract claim in the principle amount of

$10,433,905 (approximately $12.5 million with interest) against the Federal Government.



         2
             See Fed. R. Civ. P. 25(d)



{N3935305.2}                                       2
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 3 of 35



         B.1. United States Department of the Interior

         Defendant United States Department of the Interior (“DOI or “Interior”) is the federal

agency with authority, through the Secretary, to supervise and manage the Bureau of Ocean Energy

Management (“BOEM”),3 a successor agency to the Minerals Management Service, the party that

executed the Agreements.

         B.2. David Bernhardt, replacing Ryan Zinke, in his official capacity as Interior

Secretary

         Defendant David Bernhardt (“Bernhardt”) is sued in his official capacity as Interior

Secretary. He is the chief officer of Interior charged with overseeing the proper administration

and implementation of the Outer Continental Shelf Lands Act (“OCSLA”). The Interior Board of

Land Appeals (“IBLA”) makes decisions final for Interior on delegated authority from the

Secretary. 43 C.F.R. § 4.1.

         B.3. The Bureau of Ocean Energy Management

         Defendant BOEM is the bureau with authority, pursuant to regulations promulgated

pursuant to section 5(a) of OCSLA to ensure performance of lease and regulatory obligations, and

to ensure the financial state of lessees and to administer the Agreements.

         Interior, Bernhardt and BOEM are collectively referred to as “Federal Defendants”.

4.       Statement of Jurisdiction

         It is Taylor Energy’s position that this Court does not have subject matter jurisdiction over

this proceeding. Taylor Energy has formally asserted the basis for this position in its Motion to



         The predecessor to BOEM is the Minerals Management Service (“MMS”) of the DOI.
         3

In mid-June 2010, DOI renamed MMS the Bureau of Ocean Energy Management, Regulation and
Enforcement (“BOEMRE”). On October 1, 2011, DOI replaced BOEMRE with BOEM and
another Bureau.



{N3935305.2}                                       3
       Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 4 of 35



Transfer Case in the Interest of Justice and Reply (Rec. Docs. 30 and 40) (“Motion to Transfer”).

The legal and jurisdictional basis for Taylor Energy’s claim is that it seeks only monetary relief

and damages as a result of Federal Defendants’ breach of the Agreements. It therefore arises under

the Tucker Act, 28 U.S.C. § 1491, et seq. Since filing this action on December 20, 2018, the

United States Court of Federal Claims, in a Decision addressing the same Trust Agreement at issue

here, found subject matter jurisdiction to be under the Tucker Act. See Taylor Energy Company

LLC v. The United States, previously pending as proceeding No. 16-12C on the docket of the

United States Court of Federal Claims.4 The Tucker Act provides the exclusive subject matter

jurisdiction for breach of contract claims in the United States Court of Federal Claims.

Accordingly, this Court lacks jurisdiction.

         Federal Defendants oppose Taylor’s Motion to Transfer and argue this Court has

jurisdiction because the crux of the jurisdictional test under the Tucker Act is whether the Court

of Federal Claims can provide an adequate remedy through a money judgment. (Rec. Doc. 34)

Because Taylor seeks more than a one-time payment—Taylor seeks to prospectively alter the way

the Bureau of Ocean Energy Management exercises its regulatory authority concerning the

disposition of Trust Account funds for decommissioning and remediation efforts—the Court of

Federal Claims cannot provide the requested remedy. The decisions Taylor challenges lie

primarily with Interior, subject to judicial review in the appropriate district court. For these

reasons, in the same case Taylor cites in support of its Motion to Transfer, CFC Case No. 16-12C,

the Court of Federal Claims dismissed Taylor’s suit and ruled it could not grant Taylor the relief

it requested.



         4
             Similarly, the IBLA recognized the contractual nature of this proceeding. See AR Bates
630.



{N3935305.2}                                       4
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 5 of 35



5.       Motions and Pleadings

         A. Taylor Energy has filed a Motion to Transfer seeking to transfer this proceeding to the

United States Court of Federal Claims pursuant to 28 U.S.C. § 1631.

         B.1. Defendants’ Motion to Vacate Trial Schedule

         On October 18, 2019 Federal Defendants moved to vacate the trial scheduling order. Rec.

Doc. 52. Defendants argue binding precedent from the Supreme Court and Fifth Circuit establish

that trial is not appropriate in cases for judicial review of agency action under the Administrative

Procedure Act, and cite examples of cases from the Eastern District of Louisiana that proceed in

the usual way—without trial. See Rec. Doc. 52-1 at 5-7. Taylor Energy opposed. Rec. Doc. 54.

Taylor Energy argues Federal Defendants’ Motion to Vacate is aimed only at delay, that if Federal

Defendants truly believe this is a case for judicial review they would have filed the administrative

record, and argue there is no reason to delay lodging of the administrative record until after the

Court rules on Taylor Energy’s Motion to Transfer. Rec. Doc. 54-1 at 1-3.

         B.2. Defendants’ Motion for Conference

         On December 5, 2019, Federal Defendants moved for a conference to discuss the Pretrial

Notice in this case, arguing it is inappropriate because trial is inappropriate in this case. Rec. Doc.

65. Federal Defendants maintain that the Trial Schedule, the Pretrial Notice, and this Pretrial Order

are inappropriate, but their motion for a conference to discuss is now moot since this objected-to

pre-trial order is now filed and the parties are scheduled to appear before the Court on December

19.




{N3935305.2}                                      5
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 6 of 35



         6.     A Brief Summary of Material Facts

         A. Taylor Energy

         In this proceeding Taylor Energy seeks: 1) monetary relief through disbursement of its own

funds in the amount of $10,433,905 currently in a Trust Account being administered by J.P.

Morgan Chase Bank N.A.; and 2) monetary damages comprising lost interest on said funds

accruing from 2011 estimated at over $2 million. Taylor Energy seeks to reverse, set aside and

vacate the October 29, 2018 Decision of the IBLA upholding BOEM’s failure to follow “common-

law principles of contract law” and the express requirements of the Trust Agreement, the Bond

Agreement, and the Disbursement Agreement.

         Specifically, Taylor Energy seeks review and reversal of the IBLA Decision that affirmed

two BOEM decisions related to BOEM’s interpretation of the Agreements: (1) BOEM’s August

28, 2009 decision (“2009 Decision”) in which BOEM took the position that Taylor Energy was

required to: (a) deposit supplemental funds into the Trust Account; and (b) “reimburse” the Trust

Account for “duplicative” insurance proceeds received; and (2) BOEM’s November 7, 2011

decision (“2011 Decision”) denying Taylor’s Energy’s request for disbursement of Trust Account

funds related to rig downtime costs, a necessary cost related to securing a continuous contract for

a drilling rig required to decommission the wells.

         The net effect of the IBLA’s affirmance of BOEM’s 2009 and 2011 Decisions was to

improperly deny Taylor Energy a $10,433,905 disbursement of its own funds from the Trust

Account. The Trust Account presently and incorrectly retains Taylor Energy’s funds deposited to

“secure” “Obligations” that Taylor Energy has already performed. The IBLA Decision is therefore

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.




{N3935305.2}                                     6
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 7 of 35



         Taylor Energy was the lessee and operator of: (a) the Outer Continental Shelf (OCS) lease

covering MC20, Lease OCS-G 04935 (“MC20 Lease”), on which a platform, 28 wells and

associated facilities were located. On September 16, 2004, Hurricane Ivan struck the MC20 Site

resulting in a massive seafloor shift that toppled the MC20 platform, scattered debris on and under

the seafloor and severely damaged all of Taylor Energy’s oil and gas wells at MC20.

         Taylor Energy, in collaboration with the responsible federal agencies, including BOEM,

and the United States Coast Guard, promptly began efforts to identify a technologically feasible,

safe, and unprecedented plan to decommission the MC20 facilities. This plan involved drilling

intervention wells which provided the only means of plugging and abandoning the wells.

         In furtherance of this goal, Taylor Energy and the United States, acting by and through the

MMS, entered into the Agreements in 2008 to secure a source of funds for Taylor Energy’s

performance of certain discrete and particular “Obligations” under the Trust Agreement to

decommission the oil and gas facilities at MC20.

         Under the terms of the Agreements, Taylor Energy deposited $666,280,000 of its own

funds into a Trust Account to cover the specific enumerated decommissioning “Obligations” at

MC20 listed on Exhibit A to the Trust Agreement. The Agreements specifically allocated the

$666,280,000 to 29 separate discrete and particular activities to: plug and abandon 25 wells;

decommission pipelines; remove the platform deck and flare boom; remove seafloor debris; and

remove contaminated soil.

         Upon the completion of each of the specified 29 discrete and particular activities, Taylor

Energy would seek a disbursement of its deposited funds for actual costs up to a designated

amount: $25.5 million per well to plug and abandon (for a total of $637.5 million for all 25 wells);




{N3935305.2}                                      7
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 8 of 35



$6.245 million to remove the platform deck and flare boom; $6.535 million to remove seafloor

debris; $3 million to decommission pipelines; and $13 million to remove contaminated soil.

         The Agreements provided that Taylor Energy would make the $666,280,000 deposit in

several installments. To account for the fact that Taylor Energy might complete some of the

specified decommissioning work before the later installments were due, and consistent with the

clear wording under the Trust Agreement that Taylor Energy deposit a maximum of $666,280,000

into the Trust Account, the Bond Agreement provided for an “offset” or reduction of later

installment deposits for any work completed prior to the date those deposits were due. The offset

provision recognized that there would be no need to “secure” funds to guarantee performance of

specified decommissioning work that Taylor Energy had already completed.

         The Agreements also required Taylor Energy to seek reimbursement from Taylor Energy’s

insurance policies for work performed at MC20. The Agreements specifically provided that while

Taylor Energy would not be entitled to disbursements from the Trust Account for costs reimbursed

by insurance, for any work performed prior to the due date of the final installment deposits, using

money from any source (including insurance), Taylor Energy would be entitled to a reduction or

offset in the amount it was required to deposit into the Trust Account equal to the designated

amount stated in the Trust Agreement for the already completed work.

         In compliance with the Agreements, Taylor Energy secured contracts to begin the required

work, and submitted invoices to its insurance underwriter as well as disbursement requests to

BOEM for its completion of these commitments. In most instances, BOEM concurred with Taylor

Energy’s certification of the completed work on a per well basis and released Taylor Energy’s

corresponding funds from the Trust Account. However, as to a certain disbursement request,

BOEM erroneously denied Taylor Energy’s request.




{N3935305.2}                                    8
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 9 of 35



         In August of 2009, BOEM maintained, contrary to the clear and plain terms of the

Agreements, that because Taylor Energy received proceeds from insurance which BOEM believed

may have been for the same work as the disbursement, Taylor Energy was not entitled to an offset

from its remaining supplemental deposits for that work. This was notwithstanding that the work

had been performed and was “completed” prior to the due date of the supplemental deposit.

         Thereafter, on August 13, 2009, Taylor Energy documented its process to follow the

Agreements so that it would fully fund the Trust Account, but retain its lawfully-procured

insurance proceeds. Taylor Energy acknowledged that the Trust Account should be fully funded

and, therefore, deposited all the supplemental deposits to the Trust Account, but notified BOEM

that the final deposits were made “under protest” pending resolution of BOEM’s erroneous and

unlawful interpretation of the Agreements.

         On August 28, 2009, BOEM issued a decision denying Taylor Energy’s protest and

declared that Taylor Energy was required to: (a) deposit supplemental funds into the Trust

Account; and (b) “reimburse” the Trust Account for “duplicative” insurance proceeds received.

(AR Bates 356-358)

         Essentially, BOEM’s 2009 Decision required Taylor Energy to provide a “supplemental”

deposit to the Trust Account to refund money for work Taylor Energy had already paid for and

completed.     BOEM’s 2009 Decision required Taylor Energy to deposit the full amount

($666,280,000) into the Trust Account plus “reimburse” the Trust Account for insurance proceeds

received. This determination by BOEM would have required Taylor Energy to “over fund” and

double-pay for a commitment already completed, and denied Taylor Energy’s request for even one

disbursement for the same commitment.




{N3935305.2}                                   9
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 10 of 35



         By correspondence dated August 15, 2011, September 6, 2011, and November 2, 2011,

Taylor Energy requested disbursements of its own funds from the Trust Account for rig downtime

costs in accordance with express procedures set forth in the Disbursement Agreement. Taylor

Energy submitted a disbursement request for the rig downtime costs to BOEM because the total

costs for five intervention wells (IW4, 10, 11, 13 & 17) had not reached the maximum cap of $25.5

million per well. On November 7, 2011, BOEM denied Taylor Energy’s request for disbursement

of Trust Account funds related to rig downtime arising out of the inability to continue operations

during hurricane season, a necessary cost related to securing a continuous contract for a drilling

rig required to plug and abandon certain of the 25 wells. (AR Bates 0024-0027)

         BOEM’s 2011 Decision applied the same flawed logic as the 2009 Decision. It requires

Taylor Energy to “ensure” the availability of funds to pay for the commitment to plug and abandon

one well multiple times—first by paying to drill the intervention well, second by paying into the

Trust Account via a supplemental deposit after work on that well was already complete, and a third

time because BOEM denied Taylor Energy’s disbursement for work completed.

         Contrary to the 2011 Decision, Taylor Energy has not been “overcompensated” or received

“excess disbursements” or “overpayments” for this obligation under the Trust Agreement. In fact,

contrary to the Agreements Taylor Energy has actually received disbursements of less than the

allocated $25.5 million for each of the wells that it successfully decommissioned.

         In essence, the IBLA’s endorsement of the 2009 and 2011 Decisions, like the 2009

Decision, retain Taylor Energy’s funds in the Trust Account to “secure” the completion of

“Obligations” that Taylor Energy already fulfilled. This conclusion runs contrary to the clear and

plain terms of the Agreements. The net effect of the IBLA’s Decision was to improperly withhold

$10,433,905 of Taylor Energy’s funds.




{N3935305.2}                                    10
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 11 of 35



         Like BOEM, the IBLA rendered meaningless the deposit “offset provision” contained in

the Bond Agreement through its interpretation in connection with the 2009 Decision. Further, in

connection with the 2011 Decision, its conclusions that Taylor Energy had been

“overcompensated” on one well (IW-21) and that the Trust Account needs to “remain fully funded”

is erroneous. This conclusion improperly requires that funds remain in the Trust Account despite

“not currently allocated to any future decommissioning work.”

         B. Federal Defendants

         There are no facts “claimed” in the sense that phrase is used in a typical pretrial order. The

agency has already found the facts and summarized them in its decisions. The Court’s role is to

determine whether the agency’s decision was arbitrary and capricious based on the record before

the IBLA, not to decide whether any agency fact finding was “correct.” Federal Defendants

summarize the background of this case as follows:

         Following the destruction of Taylor Energy’s platform at Mississippi Canyon Block 20,

the expiration of leases that triggered Taylor Energy’s regulatory decommissioning obligations,

and Taylor Energy’s sale of all of its other leases and assets, Interior issued ‘Bonding Orders’

requiring Taylor to post security in the amount of $666,280,000 in accordance with 30 C.F.R. §

556.56 (2015). Interior and Taylor entered into a series of agreements (the “Trust Agreement”) as

the mechanism by which Taylor is complying with its regulatory bonding requirements. 30 C.F.R.

§ 556.901(d). The Trust Agreement required Taylor Energy to fund a lease-specific abandonment

account, and allowed for disbursements from that account to Taylor Energy after the completion

of certain work for which Taylor Energy was not reimbursed by insurance, up to certain caps.

         On August 13, 2009, Taylor sent a letter to the Minerals Management Service proposing

that Taylor “make the full final deposit into the Trust Account, required under Section 2.3, by




{N3935305.2}                                       11
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 12 of 35



September 21, 2009, without any offsets, and that [Taylor] be permitted to retain all insurance

proceeds it has received and will receive in the future as reimbursement for work performed.” Rec.

Doc. 1-2 at 1. The Minerals Management Service declined Taylor’s proposal on August 28, 2009

(the “2009 Decision”). Id. It stated Taylor would need to (1) make the full deposit due the next

month because Taylor had “not yet completed any phase of the ‘work,’ as defined by the Trust

Agreement,” and (2) reimburse the Trust Account for any disbursements Taylor received that

duplicated reimbursement from Taylor’s insurance company. Id. at 2. Taylor timely appealed to

the Interior Board of Land Appeals. Rec. Doc. 1-4 at 7.

         On August 15, September 6, and November 2, 2011, Taylor requested disbursement for rig

down time from the Bureau of Ocean Energy Management, a successor agency to the Minerals

Management Service, which was then responsible for overseeing the Trust Account. The Bureau

denied Taylor’s request on November 7, 2011 (the “2011 Decision”). The Bureau agreed that rig

down time was a reimbursable cost and that Taylor was entitled to reimbursement totaling

$14,039,766 for work decommissioning five wells. Rec. Doc. 1-3 at 2. It explained, however, that

Taylor had received reimbursements and insurance proceeds that exceeded the per-well cap

allowed for one of its other wells by $17,920,228.74 and that Taylor also owed the Trust a Rig

Credit of $2,623,489. Id. at 2-3. Accordingly, on net, Taylor owed the Trust over $6.5 million,

although the Bureau did not request reimbursement at that time. Id. Taylor timely appealed the

2011 Decision to the Interior Board of Land Appeals. Rec. Doc. 1-4 at 12.

         In a single consolidated opinion, the Interior Board of Land appeals affirmed both the 2009

and 2011 Decisions. Rec. Doc. 1-4. Taylor Energy seeks judicial review of that decision under

the Administrative Procedure Act. Compl. Rec. Doc. 1 ¶ 1, 2, 8-15.




{N3935305.2}                                     12
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 13 of 35



7.       A Single Listing of Uncontested Material Facts5

         1)    The Disbursement Agreement contains express procedures for making Trust

               Account disbursements for rig downtime by adjusting their daily rig dayrate “on an

               equal proportionate basis to each day the rig operated on a [Taylor Energy] well,”

               and authorized “additional disbursements for the daily rig dayrate for each day the

               rig operated on that well, provided, that the total disbursement for any well shall

               not exceed $25,500,000.”

         2)    The Bond Agreement expressly addresses the treatment of insurance proceeds in

               connection with Taylor Energy’s rights to reimbursements from the Trust Account.

               It states:

               Taylor will seek reimbursement from available insurance policies of
               all funds it spends performing the work required under the
               [approved plan to complete the Obligations set forth in Schedule A].
               Taylor will not be entitled to payment under the Trust Agreement
               for costs reimbursed by insurance companies, but the amount of the
               deposit required in section 2.3 shall reflect an offset equivalent to
               the amount designated for work in Schedule A when that work is
               completed with funds from any source. (§ 2.4)

         3)    The Trust Agreement expressly addresses the treatment of insurance proceeds in

               connection with Taylor Energy’s rights to reimbursements from the Trust Account.

               It states:

               Upon receipt of notice from the Beneficiary, disbursements may be
               made by the Trustee from the Trust Account to the Settlor based
               upon a corresponding reduction of the Obligations in accordance
               with Schedule A, except as necessary to hold back the Trust Funds
               required by Section 4.7. Any such disbursements are for the actual

         5
         Federal Defendants do not contest any fact found or affirmed by the Interior Board of
Land Appeals in the decision under judicial review. Federal Defendants object to any finding of
fact by the Court, and maintain the proper issue is whether the decision was arbitrary and
capricious. Nonetheless, Federal Defendants believe the facts as listed under this heading are
consistent with that decision.



{N3935305.2}                                    13
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 14 of 35



                costs of the Work performed and costs incurred to satisfy the
                Obligations, and cannot exceed the cost estimates shown in
                Schedule A. No disbursements will be given for amounts
                reimbursed to the Settlor by insurance proceeds. (§ 4.1)

         4)     The Agreements provided that Taylor Energy would make the $666,280,000

                deposit in several installments, and to account for the fact that Taylor Energy might

                complete some of the particular activities before the later installments were due, the

                Bond Agreement provided for an “offset” of later installment deposits for work

                already completed.

         5)     Taylor Energy made the following deposits in the following amounts on the

                following dates to fund the Trust Account:

                                  March 30, 2008                $400,000,000
                                  June 3, 2008                    $38,250,000
                                  March 23, 2009                $150,000,000
                                  September 8, 2009                $3,000,000
                                  September 21, 2009              $75,030,000
                                  TOTAL                         $666,280,000
8.       A Single Listing of Contested Issues of Fact6

         1)     The Trust Agreement was to provide security for performance of 29 discrete and

                particular activities.

         2)     The 29 discrete and particular activities under the Trust Agreement and the

                allocated amounts are:



         6
         Federal Defendants do not contest any fact found or affirmed by the Interior Board of
Land Appeals in the decision under judicial review. Any fact “contested” in this proceeding is
necessarily contested by Taylor. Federal Defendants object to any finding of fact by this Court,
and maintain the proper issue is whether the agency decision was arbitrary and capricious or
contrary to law. All contested issues of fact listed in this section were drafted and included by
Taylor; Federal Defendants do not agree with their characterization and framing.



{N3935305.2}                                      14
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 15 of 35



                      - 25 wells at $25.5 million per well - $637,500,000

                      - deck/flare boom removal - $6,245,000

                      - debris removal - $6,535,000

                      - pipeline removal - $3,000,000

                      - contaminated soil removal - $13,000,000

                      TOTAL - $666,280,000

         3)    The Trust Agreement established a maximum of $666,280,000 in security for

               performance of the 29 discrete and particular activities.

         4)    No wording in the Trust Agreement contemplates security beyond the total

               $666,280,000 for the 29 discrete and particular activities.

         5)    The Trust Agreement recognized that insurance proceeds, in lieu of other cash

               payments, could be used by Taylor Energy to fund the $666,280,000 deposit into

               the Trust Fund.

         6)    Between 2008 and 2011 Taylor Energy performed 12 of the discrete and particular

               activities under the Trust Agreement.

         7)    Taylor Energy received reimbursements from the Trust Account of $233,756,278

               as a result of performing 12 of the discrete and particular activities under the Trust

               Agreement, leaving $432,523,718 in the Trust Account.

         8)    The $233,756,278 disbursed to Taylor Energy from the Trust Account is as follows:

                                                  Amount Distributed
                      Work Description
                                                from the Trust Account
                   Pipeline                                 $3,000,000
                   decommissioning
                   Deck removal                                $6,245,000
                   Seafloor debris removal                     $6,427,555



{N3935305.2}                                     15
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 16 of 35



                   Intervention of Well A-21                 $25,500,000
                   Intervention of Well A-19                 $25,500,000
                   Intervention of Well A-16                 $25,500,000
                   Intervention of Well A-4                  $23,224,312
                   Intervention of Well A-13                 $21,732,818
                   Intervention of Well A-1                  $25,500,000
                   Intervention of Well A-11                 $24,927,583
                   Intervention of Well A-17                 $23,949,726
                   Intervention of Well A-10                 $22,249,284
                   TOTAL                                    $233,756,278

         9)    The amounts disbursed to Taylor Energy for the drilling of the following wells was

               less than the $25.5 million cap per well as follows:

                      Intervention of Well A-4 - $23,224,312

                      Intervention of Well A-13 - $21,732,818

                      Intervention of Well A-11 - $24,927,583

                      Intervention of Well A-17 - $23,949,726

                      Intervention of Well A-10 - $22,249,284

         10)   The funds in the Trust Account allocated to the remaining 17 discrete and particular

               activities under the Trust Agreement is a follows:

                      - 16 wells at $25.5 million per well - $408 million

                      - removal of contaminated soil -       $13 million

                      TOTAL -                                $421 million

         11)   Of the $432,523,718 of funds remaining in the Trust Account, $421,000,000 are

               attributable to the 17 discrete and particular activities so far not performed under

               the Trust Agreement ($25.5 million per well for 16 wells plus $13 million for

               contaminated soil removal).


{N3935305.2}                                    16
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 17 of 35



         12)   The Trust Account presently has an additional $11 million of Taylor Energy’s

               money for no remaining decommissioning activities under Schedule A of the Trust

               Agreement, as the designated work has already been performed.

         13)   As a result of the total intervention well costs attributable to five wells being below

               the $25.5 million cap per well, $11,523,718 is presently in the Trust Account but

               not attributable to any discrete and particular activities yet to be performed under

               the Trust Agreement.

         14)   After the “agreed to adjustments” of $1,089,817 ($107,445 for seafloor debris

               removal, $980,052 for IWA-13, and $2,319 for IWA-11) are applied to the

               $11,523,718 in funds in the Trust Account, $10,433,905 remains in the Trust

               Account but not allocated to any of the remaining 17 discrete and particular

               activities.

         15)   On August 15, 2011 Taylor Energy submitted its disbursement request for rig

               downtime adjustments on its successful drilling of five intervention wells (IW-4,

               IW-10, IW-11, IW-13, and IW-17) because total costs for the five intervention

               wells had not reached the allotted $25.5 million per well.

         16)   The total rig downtime costs in connection with the applicable five intervention

               wells are $13,057,394.12 less a reduction of $2,623,489 already distributed to

               Taylor Energy for a net disbursement of $10,433,905.

         17)   While Taylor Energy would not be entitled to disbursements for costs reimbursed

               by insurance proceeds, any work performed prior to the due date of the final

               installment deposits, using money from “any source” (including insurance), would

               be entitled to a reduction (offset) in deposits equal to the designated amount stated




{N3935305.2}                                     17
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 18 of 35



               in the Trust Agreement Schedule A for the completed work.

         18)   In its May 22, 2009 letter to Taylor Energy, Federal Defendants conceded that if

               Taylor Energy’s “actual costs exceed the maximum amount of Trust Fund

               disbursements permitted by the Trust Agreement for a particular activity, then TEC

               may retain insurance proceeds equal to the costs greater than the disbursement.”

         19)   The principle amount Taylor Energy seeks in the proceeding is a portion of its own

               funds currently deposited in the Trust Account.

         20)   The purpose of the funds deposited into the Trust Fund was “to ensure a source of

               money sufficient to fund the specified decommissioning obligations in Schedule A

               to the Trust Agreement.” (Federal Defendants’ Answer - AR Bates at 707, 710-

               711)

         21)   “[T]he Disbursement Agreement does not address what BOEM would be entitled

               to do when faced with an excessive disbursement…” (Federal Defendants’ Answer

               – AR Bates at 711)

         22)   Whether Taylor Energy could be “overcompensated” by receipt of its own funds

               disbursed from the Trust Account.

         23)   Whether the IBLA erred in finding that Taylor Energy is required to repay

               disbursements it subsequently concluded Taylor Energy was not entitled to receive

               under the Agreements.

         24)   Whether the Agreements require Taylor Energy to “refund” insurance proceeds to

               the Trust Account for an “Obligation” already completed.

         25)   The amount of damages for lost interest attributable to the principle claim of

               $10,433,905 is in excess of $2 million accruing since 2011.




{N3935305.2}                                   18
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 19 of 35



         26)   Whether the Agreements executed in 2008 reflect a settlement of Taylor Energy’s

               obligation to decommissioning an oil and gas platform and multiple wells destroyed

               in 2004 at MC20 in the Gulf of Mexico in the wake of Hurricane Ivan. See AR

               Bates 644.

         27)   Whether the Agreements support the IBLA Decision that BOEM can seek refunds

               or additional Trust deposits (above the $666,280,000 already made) for “over”

               payment for an “Obligation” already completed.

         28)   Whether the Trust Account is presently “overfunded” since it contains funds

               deposited to “secure” Obligations already completed.

         29)   Whether this “overfunded” amount of $10,433,905 is due to Federal Defendants’

               improper treatment of the offset provision in the Bond Agreement, the improper

               treatment of insurance proceeds under the Trust Agreement and the Bond

               Agreement, and the failure to reimburse Taylor Energy for rig downtime costs

               under the Disbursement Agreement.

         30)   Whether the IBLA improperly categorized all of the work on the 25 wells as a single

               “phase” of work.

         31)   Whether Federal Defendants’ position that requires funds to remain in the Trust

               Account despite “not currently allocated to any future decommissioning work,”

               which the IBLA adopted (AR Bates 648), causes the Trust Account to be

               “overfunded.”

         32)   Whether the express wording of the Disbursement Agreement and the parties’ prior

               practice contradicts Federal Defendants’ all 25 wells single “phase” construction.

               See August 19, 2011 internal email, where a BOEM employee notes that treating




{N3935305.2}                                   19
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 20 of 35



               all twenty-five wells as a “phase versus well-by-well changes the outcome, more in

               [Taylor’s] favor” (AR Bates 277) and August 10, 2011 internal email that, “[t]here

               are advantages to us doing well by well as this is by phase. If go with phase, it is

               most prudent to treat the phase as 25 wells.” (AR Bates 299)

         33)   Whether the IBLA was arbitrary, capricious, abused its discretion or otherwise

               acted contrary to law by categorizing all of the work on the 25 wells as a single

               “phase” of work.

         34)   Whether the IBLA erred by ignoring Federal Defendants’ admission against

               interest that they are manipulating the original “intent” concerning the language of

               the Agreements by its use of a single “phase” to cover multiple particular activities,

               all to Taylor Energy’s prejudice.

         35)   Whether the IBLA erred by ignoring Federal Defendants’ admission against

               interest that they are playing a “game” with the construction of the Agreements.

               AR Bates 0300-0301 (referencing the treatment of disbursements to Taylor as a

               “game”).

         36)   Whether the IBLA was arbitrary, capricious, abused its discretion or otherwise

               acted contrary to law by adopting the 2009 position of BOEM that the offset

               provision in the Bond Agreement did not apply because Taylor Energy had not

               completed a “phase” of work – i.e., the plugging and abandonment of all 25 wells,

               prior to the time the supplemental deposit was due.

         37)   Whether the IBLA was in error in its reading of the offset provision in the Bond

               Agreement in isolation and without regard to the provisions of the Trust Agreement

               and Disbursement Agreement entitling Taylor Energy to partial disbursement upon




{N3935305.2}                                       20
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 21 of 35



               entering into a drilling rig contract for a particular well.

         38)   Whether the IBLA was arbitrary, capricious, abused its discretion or otherwise

               acted contrary to law by adopting the 2011 position of BOEM that Taylor Energy’s

               request for rig downtime cost disbursement is improper, claiming that Taylor

               Energy had been “overcompensated” in Trust Account disbursements because the

               total insurance proceeds and prior disbursements for all nine wells, collectively,

               exceeded the total costs for all of those nine wells collectively.

         39)   Whether the IBLA’s failure to address the disbursement request on a per well basis

               was arbitrary, capricious, an abuse of discretion and otherwise not in accordance

               with law.

         40)   Whether the IBLA’s Decision is arbitrary, capricious, an abuse of discretion and

               otherwise contrary to law since it is contrary to BOEM’s position as stated in its

               May 22, 2009 letter.

         41)   Whether the IBLA acted arbitrarily, capriciously, abused its discretion and

               otherwise acted contrary to law when it adopted BOEM’s position that it could

               “recoup” what it believed was an over disbursement on one well – IWA-21 –

               through the denial of disbursement requests in connection with five other wells.

         42)   There is no basis in the Agreements for this recoupment or “self-help” by Federal

               Defendants. Adopting this manipulative accounting is completely contrary to the

               clear and unambiguous wording of the Agreements and is therefore arbitrary,

               capricious, an abuse of discretion and otherwise not in accordance with law.

         43)   Although the IBLA expressly adopted the position of BOEM in its Answer (AR

               Bates 687-715 at 704) that “BOEM has also consistently attributed disbursements




{N3935305.2}                                      21
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 22 of 35



               and insurance proceeds on a per-well basis,” in fact the IBLA’s decision to deny

               Taylor Energy a disbursement of $10,433,905 for rig downtime is the “recoupment”

               of the alleged over disbursement on one well – IWA-21 – against five other wells.

         44)   Whether the IBLA acted arbitrary, capricious, abused its discretion and otherwise

               acted contrary to law when it adopted the position of BOEM as stated in its Answer

               (AR Bates 706) that “[t]herefore, the fact that the IW21 over disbursement of $17+

               million was higher than the $14+ million still available for disbursement on the five

               IWs precluded the disbursements that would have brought each of these five IWs

               up to a full allotment of $25.5 million.”

         45)   Since Federal Defendants agree that Taylor Energy made the total deposits into the

               Trust Fund of $666,288,000, depositing any additional amounts from insurance

               proceeds received by Taylor Energy results in an “overfunding” of the Trust

               Account contrary to the express wording of the Agreements.

         46)   Whether the Disbursement Agreement provided for Taylor Energy to make

               additional deposits (above the $666,280,000) into the Trust Account of later

               insurance proceeds received.

         47)   Whether the Disbursement Agreement provided any right by Federal Defendants

               to “offset” any disbursements received for one well with an alleged “overage” on

               any other well.

         48)   Whether the IBLA was arbitrary, capricious, abused its discretion or otherwise

               acted contrary to law by requiring that funds remain in the Trust Account despite

               “not currently allocated to any future decommission work” provided by the Trust

               Agreement (AR Bates 648).




{N3935305.2}                                    22
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 23 of 35



9.       Single Listing of Contested Issues of Law7

         1)     Whether the United States Court of Federal Claims has proper and exclusive subject

                matter jurisdiction over this proceeding pursuant to The Tucker Act, 28 U.S.C. §

                1491.

         2)     Whether this Court has proper subject matter jurisdiction over this proceeding.

         3)     Whether this proceeding should be transferred to the United States Court of Federal

                Claims pursuant to 28 U.S.C. § 1631.

         4)     Whether the relevant wording of the Trust Agreement is clear and unambiguous.

         5)     Whether the relevant wording of the Bond Agreement is clear and unambiguous.

         6)     Whether the relevant wording of the Disbursement Agreement is clear and

                unambiguous.

         7)     Whether the IBLA Decision dated October 29, 2018, which affirmed two Interior

                Department Agency decisions is arbitrary, capricious, an abuse of discretion or, not

                otherwise in accordance with law within the meaning of the Administrative

                Procedure Act, 5 U.S.C. §§ 701-706.

         8)     Whether application of this Court’s review of the IBLA Decision establishes that it

                is arbitrary, capricious, an abuse of discretion or otherwise not in accordance with

                law. See e.g., “Deference [to the agency’s factual conclusions] does not mean

                acquiescence.” Presley v. Etowah Cty. Comm’n, 502 U.S. 491, 508 (1992).

                “[W[hen review of an agency’s action is “bound up with a record-based factual


         Federal Defendants agree issues 1-3 are contested issues of law addressed in the parties’
         7

briefs on Taylor’s Motion to Transfer. Federal Defendants agree issue 7 is the contested issue
under the law on the merits of the challenged decision, all other issues listed are more properly
characterized as potential arguments offered by Taylor, or as in the case of issues 14-17, basic
statement of the law.



{N3935305.2}                                     23
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 24 of 35



               conclusion,” the reviewing court must determine whether that conclusion “is

               supported by substantial evidence.” Water Quality Ins. Syndicate v. United States,

               225 F. Supp. 3d 41, 63 (D.D.C. 2016). “[A]n agency decision would be arbitrary

               and capricious if it is not supported by substantial evidence because it is impossible

               to conceive of a ‘nonarbitrary’ factual judgment supported only by evidence that is

               not substantial in the APA sense.” Id. at 64. Therefore, courts “reject agency

               determinations under APA’s substantial evidence standard when an agency ignores

               factual matters or fails to respond adequately to meritorious arguments raised in

               opposition to the agency’s action.” Id. at 68; Water Quality Ins. Syndicate v. United

               States, 225 F. Supp. 3d 41, 70 (D.D.C. 2016) (finding that the two key factual

               findings underlying the agency’s decision were incorrect or speculative. “In such

               circumstances the deference owed under the APA to the factual findings of an

               administrative agency are fundamentally undermined.”); Vidal v. Nielsen, 279 F.

               Supp. 3d 401, 427 (E.D.N.Y. 2018) (“An agency decision is arbitrary and must be

               set aside when it rests on a crucial factual premise shown by the agency’s records

               to be indisputably incorrect.”) (quoting Mizerak v. Adams, 682 F.2d 374, 376 (2d

               Cir. 1982)); Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.

               Co., 463 U.S. 29, 43 (1983) (agency acts arbitrarily and capriciously by “offer[ing]

               an explanation for its decision that runs counter to the evidence before the agency”);

               City of Kansas City, Mo. v. Dep’t of Hous. & Urban Dev., 923 F.2d 188, 194, 287

               U.S. App. D.C. 365 (D.C. Cir. 1991) (“Agency action based on a factual premise

               that is flatly contradicted by the agency’s own record does not constitute reasoned

               administrative decisionmaking, and cannot survive review under the arbitrary and




{N3935305.2}                                     24
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 25 of 35



               capricious standard.”).

         9)    Whether this Court’s construction of the Agreements should be guided by

               application of Louisiana’s contract interpretation principles pursuant to La. C.C.

               arts. 2045-2057.

         10)   Whether this Court’s construction of the Agreements should be guided by

               application of Federal common law standards for interpreting contracts as applied

               by the IBLA. (AR Bates 642-643).

         11)   Whether Louisiana’s contract interpretation principles are consistent with Federal

               common law standards for the interpretation of contracts.

         12)   Whether the proper construction of the Agreements establishes that the IBLA’s

               Decision is arbitrary, capricious, an abuse of discretion, or not otherwise in

               accordance with law.

         13)   Whether Taylor Energy’s obligations under the Trust Agreement are only a subset

               of its statutory and regulatory decommissioning and remediation obligations.

         14)   The APA allows persons and organizations to challenge final agency actions in

               federal court. 5 U.S.C. §§ 702, 704.

         15)   The APA authorizes suit by “[a] person suffering legal wrong because of agency

               action, or adversely affected or aggrieved by agency action within the meaning of

               a relevant statute.” 5 U.S.C. § 702.

         16)   “[A]gency action” is defined to include “the whole or a part of an agency rule,

               order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.”

               5 U.S.C. § 551(13).




{N3935305.2}                                      25
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 26 of 35



         17)   The APA provides that a court shall hold unlawful and set aside agency actions

               found to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

               accordance with law.” 5 U.S.C. § 706(2)(A).

         18)   Whether the IBLA’s interpretation of the parties’ contract must reflect the parties’

               intent without rendering any provision of the contract meaningless. Massie v.

               Inexco Oil Co., 798 F.2d 777,779 (5th Cir. 1986); see also Cent. Louisiana Elec.

               Co., Inc. v. Dolet Hills Mining Venture, 116 F. Supp. 2d 710, 716-19 (W.D. La.

               1999) (noting that an interpretation of a provision of a contract that renders another

               provision meaningless is improper); Sec. Ctr. Prot. Servs., Inc. v. Lafayette Sec. &

               Elec, Sys., Inc., 668 So.2d 1156, 1160-61 (La. Ct. App. 1996) (explaining that the

               Louisiana Supreme Court has clearly stated that meaning be given to every

               provision of an agreement).

         19)   Whether the IBLA Decision is arbitrary, capricious, an abuse of discretion or

               otherwise not in accordance with law under both Louisiana law contract

               interpretation principles and Federal common law contract interpretation

               principles. See El Past Natural Gas Col., 156 IBLA 330, 336 (2002); Eason v.

               BLM, 166 IBLA 292, 295 (2005) (quoting Corbin on Contracts, § 24.7 (1998);

               PetroCorp, 152 IBLA 77, 84 (2000); ASARCO, Inc., 116 IBLA 120, 126 (1990);

               Walch Logging Co., Inc. v. Ass’t Area Director, 90 I.D. 88, 95, 11 IBLA 85 (1983);

               Mesa Air Group, Inc. v. Department of Transportation, 87 F.3d 498, 503-04 (D.C.

               Cir. 1996); Rosebud Coal Sales Co., Inc. v. Hodel, 667 F.2d 949, 951 (10th Cir.

               1982); Linmar Petroleum Co., 153 IBLA 99, 106 (2000) (citations omitted);

               Priority Energy, LLC, 186 IBLA 363, 386 (2015); Koniag, Inc., 135 IBLA 41, 47




{N3935305.2}                                     26
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 27 of 35



                  (1996); Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 743 (9th Cir. 2014),

                  cert. denied, 135 S.Ct. 477 (2014); William J. Thoman, 155 IBLA 266, 267 (2001).

10.        Exhibit Lists

           A. Taylor Energy

  Exhibit       AR Bates #     Description

      1           569-592      March 19, 2008 Trust Agreement

      2           593-600      November 20, 2008 Agreement between Taylor Energy and
                               Minerals Management Service to Implement Article IV –
                               Disbursements of the Trust Agreement

      3           601-610      March 19, 2008 Agreement To Provide Additional Bond

      4           630-649      Interior Board of Land Appeals (“IBLA”), October 29, 2018 Final
                               Decision

      5           356-358      Minerals Management Services’ (now BOEM) August 28, 2009
                               Decision

      6          0024-0027     Bureau of Ocean Energy Management’s November 7, 2011
                               Decision

      7             369        John Rodi email dated 05/13/2009 at 9:51 am

      8           366-368      John Rodi email dated 05/22/2009 forwarding Mr. Herbst’s letter
                               dated 05/22/2009

      9           300-301      Cathy Moser email dated 08/10/2001 at 10:41 am with schedule –
                               “the ‘game’ is”

      10            299        Joshua Joyce email dated 08/10/2011 at 1:41 pm – manipulation of
                               “phase”

      11          287-288      Cathy Moser email dated 08/16/2011 at 12:04 pm – manipulative
                               accounting

      12          285-286      Joshua Joyce email dated 08/16/2011 at 4:05 pm – manipulative
                               accounting

      13         0001-0921     The entire administrative record lodged in this proceeding




{N3935305.2}                                     27
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 28 of 35




  Exhibit      AR Bates #     Description

     14                       Taylor Energy’s contemporaneously created schedule(s)
                              supporting reconciliation or in support of proceeds received
                              including a schedule reflecting the timing and amounts of funds
                              deposited in the Trust Account

     15                       Schedules reflecting Taylor Energy’s monetary damages and lost
                              interest income.

     16                       Any documents needed for impeachment

     17                       Any exhibits identified by Federal Defendants

     18                       Any and all pleadings, orders, and/or judgments filed or entered in
                              this matter

     19                       Any and all documents attached to any pleadings filed in this
                              matter

     20                       Any and all demonstrative exhibits to be used at trial

     21                       Timeline of significant events

     22                       Rebuttal Exhibits

          Taylor Energy maintains that the following pages in the Administrative Record are the

subject of confidentiality and protective orders previously entered by the IBLA: AR Bates #s 7-

11, 71-72, 76-83, 84-139, 143-150, 153-273, 318, 377-448 and 451-568. These pages should

remain subject to those same confidentiality limitations and restrictions in this proceeding. The

parties will discuss exhibits that Taylor Energy alleges to be privileged at the pre-trial conference.

          B. Federal Defendants

                 If this Court rules it has jurisdiction, then this case will proceed as a case for

judicial review of agency action “on the basis of the record before the agency at the time it made

its decision.” State of La., ex rel. Guste v. Verity, 853 F.2d 322, 327 n.8 (5th Cir. 1988) (internal

citations omitted). Accordingly, trial and the introduction of exhibits is not appropriate under




{N3935305.2}                                      28
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 29 of 35



binding precedent. See id. (“[Plaintiff’s] attempt to reopen the administrative record in this court

are improper. Under well-established principles of administrative law, de novo review is not the

standard. . . . Nor are the courts permitted to consider evidence outside the administrative record.”

(internal citations omitted)). Although no deadline has required that the administrative record be

served and lodged, see Pl. Response to Notice of Lodging and Serving the Administrative Record,

Rec. Doc. 64 (asserting the lodging was “unprovoked.”), Federal Defendants have served and

lodged the administrative record in this case. Rec. Doc 60. Federal Defendants have also filed a

Certified List of Contents of the Administrative Record, which contains a list of the documents

that comprise the administrative record and a description of those documents. Rec. Doc. 59-1. To

the extent deemed necessary, that list is incorporated here by reference—Rec. Doc. 59-1 at ECF

page 3-13. If necessary, Federal Defendants reserve the right to introduce any exhibit identified by

Taylor Energy by name or purpose.

         C. Objections to Exhibits

         Taylor Energy objects to any exhibits offered by Federal Defendants since Federal

Defendants waived their rights to do so by not serving and filing its exhibit list in accordance with

the Scheduling Order.

         Federal Defendants object to the offering or consideration of any evidence not included in

the Certified Administrative Record lodged in this case, including Taylor’s Exhibits 14-22. If this

Court rules it has jurisdiction, then Taylor’s claim will proceed as a case for judicial review of

agency action “on the basis of the record before the agency at the time it made its decision.” State

of La., ex rel. Guste v. Verity, 853 F.2d 322, 327 n.8 (5th Cir. 1988) (internal citations omitted).

Since any exhibit offered in this Court that is not included in the administrative record would not

have been before the agency, new exhibits are neither appropriate nor permitted under binding




{N3935305.2}                                     29
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 30 of 35



precedent. See id. (“[Plaintiff’s] attempt to reopen the administrative record in this court are

improper. Under well-established principles of administrative law, de novo review is not the

standard. . . . Nor are the courts permitted to consider evidence outside the administrative record.”

(internal citations omitted)).

11.      Deposition Testimony

         None.

12.      Description of Charts, Graphs, Models, Schematics Diagrams, and Similar Objects

         A. Taylor Energy

         Taylor Energy may use demonstratives that enlarge certain wording from exhibits or

enlarge certain charts and schedules contained in the exhibits. Taylor Energy may also use

timelines of significant events and/or demonstratives quantifying certain work, deposits,

disbursements or other matters.

         B. Federal Defendants

         Federal Defendants object to any such documents, but reserve the right to present similar

documents to those described by Taylor Energy if necessary.

13.      Witness Lists

         A. Taylor Energy

         1.      Dina Bracci Riviere, Chief Financial Officer, Taylor Energy Company LLC
                 c/o Carl D. Rosenblum
                 Jones Walker LLP
                 201 St. Charles Avenue
                 New Orleans, Louisiana 70170

                 Facts and circumstances concerning the overall purpose of the Agreements,
                 discussion of the various accounting schedules and the basis for Taylor Energy’s
                 claims in this proceeding, including its monetary damages. To rebut the factual
                 allegations of the Federal Defendants, address other relevant matters in this
                 litigation, and authenticate exhibits.




{N3935305.2}                                     30
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 31 of 35



         2.    William W. Pecue, II, President, Taylor Energy Company LLC
               c/o Carl D. Rosenblum
               Jones Walker LLP
               201 St. Charles Avenue
               New Orleans, Louisiana 70170

               Facts and circumstances concerning the overall purpose of the Agreements and
               the basis for Taylor Energy’s claims in this proceeding, including its monetary
               damages. To rebut the factual allegations of the Federal Defendants, address
               other relevant matters in this litigation, and authenticate exhibits.

         3.    Lars T. Herbst, Regional Director
               Bureau of Safety and Environmental Enforcement
               1201 Elmwood Park Boulevard
               New Orleans, Louisiana 70123

               Facts and circumstances concerning the Agreements, including the “game” being
               asserted by Federal Defendants and their manipulative accounting contrary to the
               express wording of the Agreements in an effort to prejudice Taylor Energy’s
               rights under the Agreements.

         4.    John Rodi, former Regional Director Gulf of Mexico, OCS Region
               Bureau of Ocean Energy Management
               1201 Elmwood Park Boulevard
               New Orleans, Louisiana 70123

               Facts and circumstances concerning the Agreements, including the “game” being
               asserted by Federal Defendants and their manipulative accounting contrary to the
               express wording of the Agreements in an effort to prejudice Taylor Energy’s
               rights under the Agreements.

         5.    Joshua T. Joyce, Gulf of Mexico, OCS Region
               Bureau of Ocean Energy Management
               1201 Elmwood Park Boulevard
               New Orleans, Louisiana 70123

               Facts and circumstances concerning the Agreements, including the “game” being
               asserted by Federal Defendants and their manipulative accounting contrary to the
               express wording of the Agreements in an effort to prejudice Taylor Energy’s
               rights under the Agreements.




{N3935305.2}                                   31
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 32 of 35



         6.      Cathy L. Moser, BOEM Technical Specialist and Advisor
                 1201 Elmwood Park Boulevard
                 New Orleans, Louisiana 70123

                 Facts and circumstances concerning the Agreements, including the “game” being
                 asserted by Federal Defendants and their manipulative accounting contrary to the
                 express wording of the Agreements in an effort to prejudice Taylor Energy’s
                 rights under the Agreements.

         7.      Any witness needed to authenticate third party records

         8.      Any witness identified by Federal Defendants

         9.      Any witness needed to authenticate documents

         10.     Rebuttal witnesses

         B. Federal Defendants

         If this Court rules it has jurisdiction, then this case will proceed as a case for judicial review

of agency action “on the basis of the record before the agency at the time it made its decision.”

State of La., ex rel. Guste v. Verity, 853 F.2d 322, 327 n.8 (5th Cir. 1988) (internal citations

omitted). Accordingly, witnesses are neither appropriate nor permitted under binding precedent.

See id. (“[Plaintiff’s] attempt to reopen the administrative record in this court are improper. Under

well-established principles of administrative law, de novo review is not the standard. . . . Nor are

the courts permitted to consider evidence outside the administrative record.” (internal citations

omitted)). If necessary, Federal Defendants reserve the right to call any witness identified by

Taylor Energy by name or purpose.

         C. Objections to Witnesses

         Taylor Energy objects to any witness sought to be called by Federal Defendants since

Federal Defendants waived their rights to do so by not serving and filing witness lists in accordance

with the Scheduling Order.




{N3935305.2}                                        32
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 33 of 35



         Federal Defendants object to the offering or consideration of any witness whatsoever. If

this Court rules it has jurisdiction, then Taylor’s claim will proceed as a case for judicial review

of agency action “on the basis of the record before the agency at the time it made its decision.”

State of La., ex rel. Guste v. Verity, 853 F.2d 322, 327 n.8 (5th Cir. 1988) (internal citations

omitted). Since any testimony provided before this Court would not have been before the agency,

witnesses are neither appropriate nor permitted under binding precedent. See id. (“[Plaintiff’s]

attempt to reopen the administrative record in this court are improper. Under well-established

principles of administrative law, de novo review is not the standard. . . . Nor are the courts

permitted to consider evidence outside the administrative record.” (internal citations omitted)). If

necessary, Federal Defendants will also seek a protective order with respect to certain witnesses.

14.      This case is a non-jury case.

15.      The issue of liability will not be tried separately from that of quantum.

16.      Statement of Other Matters

         None known at this time.

17.      Estimated Length of Trial

         Trial shall commence on January 21, 2020 at 8:30 a.m. The non-jury trial is estimated to

last approximately 3 days.

         Federal Defendants objected to entry of the above trial date and estimate at the initial

scheduling conference with the case manager because this is a case for judicial review of agency

action that must be decided on the basis of the record before the agency when it made its decision,

which record cannot be reopened in this Court. Federal Defendants have maintained this objection

throughout this case, and currently object to any trial. Trial in this case would violate binding




{N3935305.2}                                      33
      Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 34 of 35



precedent by reopening the administrative record before the agency at the time it made its decision.

Federal Defendants therefore estimate zero (0) days for trial.

18.      Conference of Parties

         This pre-trial order has been formulated after conference at which counsel for the

respective parties have conferred telephonically. Reasonable opportunity has been afforded

counsel for corrections, or additions, prior to signing. Hereafter, this order will control the course

of the trial and may not be amended except by the consent of the parties and the Court, or by order

of the Court to prevent manifest injustice.

         Federal Defendants do not agree to the statement in the Pretrial Notice at ¶ 18. Federal

Defendants object to any trial in this case, and object to this order controlling the course of trial in

any case. To the extent this Court rules it does not have jurisdiction and this case should proceed

to trial in the Court of Federal Claims or any other forum, then the fact, law, witness, exhibit, and

other representations made by Federal Defendants in this proposed order for the purposes of this

Administrative Procedure Act case will not necessarily be the position of Federal Defendants in

that case and cannot be cited as Federal Defendants’ position because the legal framework and

relevant disputes will change.

19.      Settlement Negotiations

         Possibility of settlement of this case was considered.




{N3935305.2}                                      34
     Case 2:18-cv-14065-GGG-MBN Document 66 Filed 12/12/19 Page 35 of 35



                                            Respectfully submitted,

                                        By: s/ Carl D. Rosenblum
                                           Carl D. Rosenblum, T.A. (La. Bar No. 2083)
                                           Edward D. Wegmann (La. Bar No. 13315)
                                           Alida C. Hainkel (La. Bar No. 24114)
                                           Lauren C. Mastio (La. Bar. No. 33077)
                                           Allison B. Kingsmill (La. Bar. No. 36532)
                                           JONES WALKER LLP
                                           201 St. Charles Avenue, 49th Floor
                                           New Orleans, Louisiana 70170-5100
                                           Telephone: (504) 582-8296
                                           Facsimile: (504) 589-8296
                                           crosenblum@joneswalker.com

                                            Counsel for Taylor Energy Company LLC,
                                            Plaintiff


                                        By: s/ Thomas W. Ports, Jr.
                                           Thomas W. Ports, Jr. (Va. Bar No. 84321)
                                           150 M Street, NE
                                           Washington, D.C. 20002
                                           Telephone: (202) 305-0492
                                           Facsimile: (202) 305-0506

                                            Attorney for United States Department of The
                                            Interior, David Bernhardt, In His Official
                                            Capacity as Secretary of The United States
                                            Department of The Interior, and The Bureau of
                                            Ocean Energy Management


                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 12th day of December, 2019, a true and correct copy

  of the above and foregoing was filed electronically with the Clerk of Court using the

  CM/ECF system. Notice of this filing will be sent to all counsel of record participating in

  CM/ECF by operation of the court’s electronic filing system.


                                            s/ Carl D. Rosenblum




{N3935305.2}                                  35
